Case:18-10195-SDB Doc#:39 Filed:10/16/19 Entered:10/16/19 16:39:43 Page:1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
IN RE:
Shelton A. Phelps, Chapter 13

Debtor. Case No. 18-10195 SDB

Met ee ee et tt

DEBTOR'S RESPONSE TO
MOTION FOR RELIEF FROM AUTOMATIC STAY

FILED BY SUNTRUST BANK

STATEMENT OF FACTS

 

The Debtor filed his petition for relief under chapter 13 on February 6,

2018.

On January 24, 2019, SunTrust Bank (“Movant”) filed the present Motion for
Relief from the Automatic Stay as to enforcement of its Security Deed against
property located 1895 Neptune Drive, Augusta, Georgia 30906, alleging that the
Debtor had defaulted in post-petition direct payments in the sum of $1,027.57.

The Motion was resolved and relief from the stay conditionally denied in a
Consent Order signed by all interested parties, and entered March 25, 2019,
providing that Debtor make additional payments te Movant in sum of $52.75
monthly, and recommence regular payments to Movant beginning April 1, 2019.

The Order further provided that, in the event the debtor failed to comply
with the terms of the Order, Movant may file an affidavit establishing the
default. Upon the expiration of fourteen days without the filing of a counter-
affidavit by the Debtor disputing the fact of default, Movant would be entitled

to a final order terminating the stay as to enforcement of Movant's rights in the
Case:18-10195-SDB Doc#:39 Filed:10/16/19 Entered:10/16/19 16:39:43 Page:2 of 2

subject real property.

The Order further conditioned final relief from the Stay upon Movant giving
Debtor “Written 10-day Right-to-Cure.”

On October 10, 2019, Movant filed its Affidavit, sworm to September 19,
2019, alleging that Debtor had defaulted under the terms of the Order by failing
to make the regular monthly installment of $406.87 for August, 2019, and that the
total amount due under the terms of the Order was $511.10.

The Affidavit fails to state, however, and Movant fails to allege that it
furnished Debtor with a written 10-day right-to-cure as required by the Order.

WHEREFORE, the relief sought in the Motion for Relief from the Automatic
Stay should be denied.

Dated: October 16, 2019
/s/Lee Ringler

 

LEE RINGLER

Attorney for Debtor

Georgia Bar No. 606350

Suite 200, 808 Greene Street
Augusta, GA 30901

Telephone: (706) 724-4000
Email: lringler@leeringler.com

CERTIFICATE OF SERVICE

I, Lee Ringler, counsel for the Debtor, do hereby certify that I have
served a copy of the above and foregoing Debtor’s Response to Motion for Relief
from the Automatic Stay, upon Brock & Scott, PLLC, Attorneys for Movant at 4360
Chamblee Dunwoody Road, Ste. 310, Atlanta, GA 30341, and the Trustee in this
case, by mailing a true and correct copy thereof, with proper postage affixed, to
her at Post Office Box 2127, Augusta, GA 30903

This 16th day of October, 2019

/s/Lee Ringler

LEE RINGLER
